Willie, Chief Justice.—
The principal question in this case was decided a few days since in The County of Anderson v. Kennedy, and upon'the authority of that decision we must necessarily sustain the action of the district judge in granting the temporary injunction, and in perpetuating it upon final hearing.
The grounds upon which the injunction was asked were the exemption of the property seized from execution, and the want of authority in Cole (who assumed to be acting as special constable) to make the levy.
It is unnecessary to consider the last ground, as, in our opinion, the property levied upon was not subject to execution for the debts of the 'appellee. So far as the corn and fodder were concerned, they were exempt under the law in force at the time, as provisions and *206forage on hand for home consumption, it having been alleged and proved that they were not more than sufficient to reasonably support appellee’s family and supply his stock for one year. Pasch. Dig., art. 6834.
We are of opinion, also, that the crops of corn and cotton growing on the homestead were also exempt, as necessary to its beneficial enjoyment.
Chief Justice Hemphill, in Cobbs v. Coleman, 14 Tex., 598, said that it was “ very clear that by these reservations the legislature intended a real substantial benefit. . . That by fair construction the grants in the statute must include not only the subject itself, but everything absolutely essential to its beneficial enjoyment.” The same doctrine is also deducible from Anderson v. McKay, 30 Tex., 186.
The beneficial enjoyment of a rural homestead supposes that the owner may use it for purposes of cultivation and raising upon it the fruits of the earth. • Of this right he would be deprived if creditors are allowed to invade it, and seize his growing crops and subject them to their debts.
The injunction was rightly perpetuated, and the judgment below is affirmed. •
Affirmed.